In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-107V
                                                              Filed: August 16, 2017
                                                                  UNPUBLISHED

                                                                         
    WILLIE D. WEBB,                                                      
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Tetanus
                                                                             Diphtheria (Td) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                                  Injury Related to Vaccine
    HUMAN SERVICES,                                                          Administration (SIRVA)

                                         Respondent.

                                                                         
Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Lynn Elizabeth Ricciardella, U.S. Department of Justice, Washington, DC, for
respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On January 23, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her July 6, 2016 Tetanus Diphtheria
(“Td”) Vaccine. See Petition at 1-2. The case was assigned to the Special Processing
Unit of the Office of Special Masters.




                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On August 16, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates that
        [m]edical personnel at the Division of Injury Compensation Programs,
        Department of Health and Human Services (“DICP”), have reviewed the
        petition and medical records filed in this case, as well as the relevant
        medical literature regarding petitioner’s alleged shoulder injury. Based on
        that review, DICP has concluded that a preponderance of evidence
        establishes that the injury to petitioner’s right shoulder was caused by the
        administration of the July 6, 2016, Td vaccine, and that petitioner’s injury
        is not due to factors unrelated to the administration of the Td vaccine. See
        42 U.S.C. § 300aa-13(a)(1). In addition, given the medical records
        outlined above, the statutory six month sequela requirement has been
        satisfied. See 42 U.S.C. § 300aa- 11(c)(D)(i).
Id. at 4.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master